                IN TIIE LINITED STATES DISTRICT COURT
                                                                             #HP*
                                                        ...I' N
            FoR TFm v/ESTERN DrsrRrcr oF NoRTH ao*ntr*o MAY 01
                                                                                       2019

                           ASI{EVILLE DIVISION
                                                                          *Sa8,Iffiffi*"
                             DOCKET NO. l:18-CR-141

I.INITED STATES OF AMERICA
                                                   CONSENT ORDER AND
v.                                               JUDGMENT OF FORFEITURE

FRANK MICFIAEL LUCAS


       WHEREAS, the defendant, FRANK MICHAEL LUCAS, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes properfy derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such properfy; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, 18 U.S.C. $ 924(d), and/or 28 U.S.C. S 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a cl,aim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, TffiREFORE, IT IS ffiREBY ORDERED THAT the following
property is forfeited to the United States:

             Citadel l9ll, 9mm caliber pistol, bearing serial number
             C1T041147, with magazine and five rounds of 9mm caliber
             ammunitionl
             Smith & Wesson M&P Shield, 9mm caliber pistol, bearing serial
             number LER3950, with two magazines and five rounds of 9mm
             caliber ammunition;
             Taurus 6555, .357 caliber revolver, Lrearing serial number
             YJ346518, with five rounds of .357 caliber ammunition;
             Ruger SR9,9mm caliber pistol, bearing serial number 335-66977,
             with black case, two magazines, and twenfy-six rounds of 9mm
             caliber ammunition;
             Boxes of additional ammunition including the following:
             Remington 9mm caliber ammunition, Federal 9mm caliber
             ammunitiono Winchester .380 caliber ammunition, and Federal
             .357 caliber ammunition; and
             Four rounds of .32 caliber ammunition.

      The United States Marshal and/or other property custodian for               the
investigative agency is authorized to take possession and maintain custody of     the
above-described tangible properfy.




                                          2
       Ifand to the extent required by Fed. R. Crim. P. 32.2(b)(6), 2l U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any firearms and./or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

       Any person, other than the defendant, asserting any legal interest in the
property ndy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identifr, locate or dispose of the properfy, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
shall be final as to defendant upon filing.




                      ISECTION INTENTIONALY LEFT BLANK]




                                           1
                                           J
   SO AGREED:

<'/"         *...r--.-=..--_
       '--r1t,\\*5 a. K4N-f
,4^- JONATHAN D. LETZzuNG
     Assistant United States Attorney




   FRANKMIC}IAEL LUCAS
   Defendant
                          L
   J.   FRANKLAY,II
   Attomey for Defendant


                                                                o,ros
                                        Signed:   fry       /


                                        United States Magisg6te Judge




                                        4
